Citation Nr: 0841322	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vision loss due to 
removal of a foreign body from the eye.

3.  Entitlement to service connection for seizure disorder 
and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.

The Board notes that a statement of the case addressing the 
veteran's claim for pension benefits was issued in April 
2008.  In a statement received the following month, the 
veteran withdrew this claim.  Accordingly, this decision is 
limited to the issues set forth on the previous page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to testify at a video conference 
hearing before the undersigned in August 2008.  He reported 
to the RO, but requested that the hearing be postponed and 
rescheduled, in a Statement in Support of Claim dated on the 
same day.  He requested such to afford him time to obtain 
medical evidence to support his claim.  The Board finds that 
good cause has been shown, and his request for a Board 
hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
video conference hearing before a Veterans 
Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




